Citation Nr: 0110903	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for additional disability due to damaged vocal cords, 
breathing problems, an enlarged heart, a hole in the chest, 
and broken sternum wires left inside the chest following 
coronary artery bypass surgery at a Department of Veterans 
Affairs medical center in August 1993.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1951 to August 1955.

In July 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for compensation, pursuant to 38 U.S.C.A. 
§ 1151, for additional disability due to damaged vocal cords, 
an enlarged heart, breathing problems, an elevated blood 
pressure, occasional chest pain, fluid retention, a hole in 
the chest, a skin rash, gout, residuals of a staph infection, 
and left ulnar nerve injury-all of which he alleged were 
attributable to treatment that he had received at a VA 
medical center (VAMC) in August 1993 following coronary 
artery bypass surgery.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).

In July 1997, during the pendency of the appeal concerning 
those claims, the RO granted section 1151 compensation for 
the left ulnar nerve injury-as a residual of the surgery at 
the VAMC-and assigned a 10 percent rating.  The veteran 
thereafter submitted a timely notice of disagreement (NOD) 
requesting a higher rating, but the RO did not provide him a 
statement of the case (SOC) concerning this particular issue.  
See Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. 
West, 12 Vet. App. 238 (1999); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board remanded this 
claim to the RO in January 1999.  However, also in that 
decision, the Board denied-as not well grounded-all of the 
other claims for section 1151 compensation as a residual of 
the surgery at the VAMC.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

After considering the veteran's September 1999 informal 
brief, and a March 2000 motion filed by the VA General 
Counsel, the Court issued a single-judge order in July 2000 
affirming the portion of the Board's decision that had denied 
section 1151 compensation for additional disability due to 
residuals of a staph infection, gout, an elevated blood 
pressure (hypertension), fluid retention, a skin rash, and 
chest pain (except as to such pain caused by broken sternum 
wires left inside the chest).  Therefore, those issues are no 
longer before the Board.  The Court also, however, vacated 
the portion of the Board's decision that had denied section 
1151 compensation for the other alleged residuals of the 
surgery-specifically, the damaged vocal cords, breathing 
problems, an enlarged heart, a hole in the chest, and the 
broken sternum wires left inside the chest.  The Court 
thereafter remanded these claims to the Board for further 
development and readjudication consistent with the directives 
of its order.


REMAND

The Court directed in its July 2000 order that the Board 
provide reasons or bases for concluding that these remaining 
section 1151 claims are not well grounded.  See U.S.C.A. 
§ 7104(d)(1) (West 1991); Allday v. Brown, 7 Vet. App. 517, 
527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
However, the Board need not readjudicate the issue of whether 
these claims are well grounded because there has been a 
significant change in the law since the Court issued its 
order, effectively rendering that issue moot.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 3-01 (Jan. 22, 
2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  But as noted by the Court, of 
particular importance in this regard, the veteran should be 
given an opportunity to identify or submit additional 
medical evidence showing that he currently is disabled by the 
remaining conditions on appeal (namely, the alleged damaged 
vocal cords, the breathing problems, an enlarged heart, a 
hole in his chest, and the broken sternum wire purportedly 
still in his chest).  He also should be given an opportunity 
to identify or submit additional medical evidence showing 
that these conditions were caused by his surgery in August 
1993 at the VAMC.

There also continues to be some discrepancy over whether the 
veteran still is being represented in this appeal.  The Board 
sent a letter in October 2000 to his designated 
representative of record, Mr. Kenneth B. Mason, a private 
attorney.  But Mr. Mason responded in a November 2000 fax 
that he withdrew his power of representation of the veteran 
while his case was on appeal at the Court, and that 
the veteran continued the appeal on his own behalf, pro se.  
However, the Board sent another letter to Mr. Mason more 
recently, later in November 2000, indicating that he still is 
being recognized as the designated representative of record 
for the veteran unless and until such time that either:  (1) 
the veteran revokes, in writing, Mr. Mason's authority to act 
on his behalf, (2) the veteran designates a new 
representative or (3) Mr. Mason files a motion to withdraw as 
the representative and the motion is granted.  See 38 C.F.R. 
§§ 20.607, 20.608(b)(2) (2000).  Therefore, this discrepancy 
must be resolved prior to further consideration of the 
remaining claims.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he clarify, in writing, 
whether he wants Mr. Mason to continue 
representing him in his appeal before VA.  
If not, then the veteran must officially 
revoke this power of representation and be 
given an opportunity to designate a new 
representative, if he so desires.  If, 
however, the veteran indicates that he 
does want Mr. Mason to continue 
representing him in his appeal before VA, 
then the RO should notify Mr. Mason of 
this and give him an opportunity to file a 
motion requesting to withdraw his power of 
representation.  The RO then should rule 
on the motion.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  But in 
particular, the RO should give the veteran 
an opportunity to submit additional 
medical or other evidence showing that he 
currently is disabled by the remaining 
conditions on appeal, and that these 
conditions were caused by his surgery in 
August 1993 at the VAMC.  The RO also 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


